DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims are objected to because of the following informalities: 
Claims 4, 6 – 7, 9 – 10, 17 and 19 recite the phrase “such that that” believed to be “such that”.
Claim 16 recite the phrase “below a the first bendable rod” believed to be “below the first bendable rod”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Habing (US 2010/0113227 A1).
Re claim 1:
1. Habing teaches a method of improving a posture or a gait (Habing, Abstract) comprising: 
walking and encountering with each of a plurality of steps a gait regulating component (Habing, fig. 8; [0030], “the user pushes against the moving belt of the treadmill to apply forward pressure at the user's waist against contacting portion 427  and thereby move the upright members 422 away from their rest position”; the contacting portion 427 regulate a user’s movement), where the gait regulating component comprises a rod that extends in a direction substantially parallel to the floor (Habing, [0019], “If the user wishes to exercise without using the armrests, they may be pivoted to the side or simply removed from arm members 26. In a variation of the illustrated embodiment”; fig. 2, 30 or fig. 8, arm rests are substantially parallel to the floor). 

Re claim 3:
3. The method of claim 1, where walking comprises walking on a treadmill and where at least on gait regulating component is disposed above a conveyor of the treadmill (Habing, fig. 8; [0030], “the user pushes against the moving belt of the treadmill to apply forward pressure at the user's waist against contacting portion 427  and thereby move the upright members 422 away from their rest position”; the contacting portion 427 regulate a user’s movement). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6 – 17 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 4,134,586) in view of Nedwick et al. (US 3,451,677) and Bissett et al. (US 2012/0031702 A1).
Re claims 4, 17:
4. King teaches a training method (King, Abstract) comprising: 
adjusting a relative position of a first rail relative to a second rail of a first base of a first gait regulating component (King, figs 1 – 4; fig. 5, 30; fig. 3, 24; col. 4, lines 51 – 62; two tubes (first rail and second rail) were joined together with a tubular sleeve (first base); fig. 1, 12 – gait regular component); 
securing the first base of the first gait regulating component in a fixed position relative to a floor of an environment on one side of a training path such that a first rail support of the first base extends substantially upright relative to the floor (King, fig. 5, 30; fig. 1, 12; two tubes (first and second rail) support a plurality of regulating components; fig. 1 shows a plurality of even spaced ropes; fig. 5, 30 – head portion; the head portion includes a mount for a regulating component); 
supporting the first rail of the first base at a spaced position from the floor with a first head portion of the first rail support and the second rail at a spaced position from the floor with the first head portion of the first rail support (King, fig. 5, 30; fig. 1, 12; two tubes (first and second rail) support a plurality of regulating components; fig. 1 shows a plurality of even spaced ropes; fig. 5, 30 – head portion; the head portion includes a mount for a regulating component); and 
supporting a first bendable from the first rail such that that the first is positioned substantially parallel relative to the floor (King, figs. 1 – 5; col. 2, lines 55 – 68, “grid of ropes”). 

King teaches a plurality of ropes.  King does not explicitly disclose a bendable rod.  Nedwick teaches a football, blocking and scrimmage practice apparatus having a frame member mounting a pair of rows of flexible resilient conical shaped elongated resistance members directed toward each other in staggered relation (Nedwick, Abstract).  Nedwick further teaches supporting a first bendable from the first rail such that that the first is positioned substantially parallel relative to the floor, the first including a bendable portion such that a free end of the first is deflectable relative to the first base (Nedwick, fig. 1, 40, 45, 48, 49; col. 3, lines 11 – 30, “the upper and lower resisters 48, 49 are of a length greater than the length of the resisters 44, 45 and are similarly mounted”).  Therefore, in view of Nedwick, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, by providing a plurality of bendable rods instead of a plurality of bendable ropes, since Nedwick suggests the resisters are so positioned as to flexibly engage the body of a crouching runner in his passage through the machine, and the resisters are so positioned as to flexibly engage the legs of the runner (Nedwick, col. 3, lines 20- 30).  The flexible members allow a user to exercise his/her legs. 

King does not explicitly disclose the first rail being hingedly coupled to the second rail.  Bissett et al. (US 2012/0031702 A1) teaches a mounting for a support post of a safety system has a cylindrical stem to be removably received in a cylindrical socket of an anchor device to be secured to a structure, and a connector enabling connection to the support post of the safety system (Bissett, Abstract).  Bissett teaches the first rail being hingedly coupled to the second rail (Bissett, [0017]; [0043]; [0045]; [0048]; figs. 3 - 6).  Therefore, in view of Bissett, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, by providing the hinge structure mounting joints as taught by Bissett, in order to secure the connector at a specific attitude orientation with respect to the cylindrical stem (Bissett, [0010]).

17. A method of instructing a user on use of one or more gait regulating components, the method including providing the user with instructions for use including: 
adjusting a relative position of a first rail relative to a second rail of a first base of a first gait regulating component, the first rail being hingedly coupled to the second rail; 
securing the first base of the first gait regulating component in a fixed position relative to a floor of an environment on one side of a training path such that a first rail support of the first base extends substantially upright relative to the floor; 
supporting the first rail of the first base at a spaced position from the floor with a first head portion of the first rail support and the second rail at a spaced position from the floor with the first head portion of the first rail support; and 
supporting a first bendable rod from the first rail such that that the first rod is positioned substantially parallel relative to the floor, the first rod including a bendable portion such that a free end of the first rod is deflectable relative to the first base (See claim 4 above). 

Re claims 6 – 8:
6. The training method of claim 4, wherein the first bendable rod is one of a first plurality of bendable rods, the method further comprising supporting the first plurality of bendable rods from the first rail such that that the first plurality of bendable rods are each positioned substantially parallel relative to the floor, the first plurality of bendable rods each being deflectable relative to the first base (Nedwick, fig. 1, 40, 45, 48, 49; col. 3, lines 11 – 30, “the upper and lower resisters 48, 49 are of a length greater than the length of the resisters 44, 45 and are similarly mounted”). 

7. The training method of claim 4, further comprising supporting one or more bendable rods from the second rail such that that one or more bendable rods supported from the second rail are deflectable relative to the first base (Nedwick, fig. 1, 40, 45, 48, 49; col. 3, lines 11 – 30, “the upper and lower resisters 48, 49 are of a length greater than the length of the resisters 44, 45 and are similarly mounted”). 

8. The training method of claim 4, further comprising adjusting a position of the first rod along a length of the first rail (King, col. 3, lines 44 – 65, “The cross member 12 being made of spring steel is flexible toward the inside of the runway and the pre-bow in the central section 19 shown in the full line position compensates for flexure once the grid of ropes 12 have been attached to the loops 23 … When the grid 12 is attached by positioning the connectors 27 in the loops (see dashed line position of components 19a, 20a and 21a”; the position of the ropes can be adjusted by attached to different hook (fig. 5, 23); Nedwick, col. 2, lines 64 – 72, “Suitable means, as for example a bolt and washer embedded in the base of the resister (not shown) is employed for rigidly attaching the resister 70 to the face of the rail permitting only a flexing movement of the resister”; the position of resisters can be adjusted by the bolt). 

Re claims 9 – 12:
9. The training method of claim 4, further comprising: adjusting a relative position of a third rail relative to a fourth rail of a second gait regulating component, the third rail being hingedly coupled to the fourth rail; securing a second base of the second gait regulating component in a fixed position relative to the floor of the environment on an opposite side of the training path as the first gait regulating component such that a second rail support of the second base extends substantially upright relative to the floor; supporting the third rail at a spaced position from the floor with a second head portion of the second rail support and the fourth rail at a spaced position from the floor with the second head portion; and supporting a second bendable rod from the second base such that that the second rod is positioned substantially parallel relative to the floor and a free end of the second rod is deflectable relative to the base.  10. The training method of claim 9, wherein the second bendable rod is one of a second plurality of bendable rods, the method further comprising supporting the second plurality of bendable rods from the third rail such that that the second plurality of bendable rods are each positioned substantially parallel relative to the floor, the second plurality of bendable rods each being deflectable relative to the second base.  11. The training method of claim 10, wherein the first plurality of bendable rods are each positioned opposite a corresponding one of the second plurality of bendable rods such that the first and second pluralities of bendable rods are substantially aligned end-to-end with one another.  12. The training method of claim 10, wherein the first plurality of bendable rods are positioned opposite the second plurality of bendable rods such that the first and second pluralities of bendable rods are offset end-to-end from one another (King, fig. 5, 30; fig. 1, 12; two tubes (first, second, third, fourth, fifth …etc.) support a plurality of regulating components; fig. 1 shows a plurality of even spaced ropes; fig. 5, 30 – head portion; the head portion includes a mount for a regulating component; Nedwick, fig. 1; col. 3, lines 20 – 30, “The resisters 40 are so positioned as to flexibly engage the body of a crouching runner in his passage through the machine, and the resisters 41 are so positioned as to flexibly engage the legs of the runner … lower resisters 41 provide by their overlap a greater resistance to the legs of the players”; fig. 1, 40, 45, 48, 49; col. 3, lines 11 – 30, “the upper and lower resisters 48, 49 are of a length greater than the length of the resisters 44, 45 and are similarly mounted”). 

Re claims 13 – 16:
13. The training method of claim 4, wherein the first rail support is one of a first plurality of rail supports, the method further comprising extending each of the first plurality of rail supports substantially upright relative to the floor.  14. The training method of claim 13, further comprising supporting the first rail at the spaced position from the floor with the first plurality of rail supports. 15. The training method of claim 13, further comprising supporting the second rail at the spaced position from the floor with the first plurality of rail supports (King, fig. 5, 30; fig. 1, 12; two tubes (first and second rail) support a plurality of regulating components; fig. 1 shows a plurality of even spaced ropes; fig. 5, 30 – head portion; the head portion includes a mount for a regulating component). 

16. The training method of claim 13, further comprising threading an advancing foot below a the first bendable rod in order to maintain his/her trunk upright in a position of equilibrium (Nedwick, fig. 1; col. 3, lines 20 – 30, “The resisters 40 are so positioned as to flexibly engage the body of a crouching runner in his passage through the machine, and the resisters 41 are so positioned as to flexibly engage the legs of the runner … lower resisters 41 provide by their overlap a greater resistance to the legs of the players.”). 

Re claims 19 – 20:
19. The method of claim 17, wherein the first bendable rod is one of a first plurality of bendable rods, and the instructions for use further include supporting the first plurality of bendable rods from the first rail such that that the first plurality of bendable rods are each positioned substantially parallel relative to the floor.  20. The method of claim 17, wherein the instructions for use further include supporting one or more bendable rods from the second rail (King, fig. 5, 30; fig. 1, 12; two tubes (first and second rail) support a plurality of regulating components; fig. 1 shows a plurality of even spaced ropes; fig. 5, 30 – head portion; the head portion includes a mount for a regulating component; Nedwick, fig. 1; col. 3, lines 20 – 30, “The resisters 40 are so positioned as to flexibly engage the body of a crouching runner in his passage through the machine, and the resisters 41 are so positioned as to flexibly engage the legs of the runner … lower resisters 41 provide by their overlap a greater resistance to the legs of the players.”).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 4,134,586) in view of Nedwick et al. (US 3,451,677) and Bissett et al. (US 2012/0031702 A1) as applied to claims 4 and 17 above, and further in view of Habing (US 2010/0113227 A1).
Re claim 5:
King does not explicitly disclose a treadmill.   Habing teaches 5. The training method of claim 4, wherein the training path is defined by a treadmill.  18. The method of claim 17, wherein the instructions for use further include the training path being defined by a treadmill (Habing, Abstract; fig. 1).  Therefore, in view of Habing, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in King, by providing the treadmill as taught by Habing, in order to provide longer walking session than a stationary training path.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Habing (US 2010/0113227 A1) in view of Nedwick (US 3,451,677).
Re claim 2:
Habing does not explicitly disclose where a plurality of gait regulating components are evenly spaced along the training path.  Nedwick teaches a football, blocking and scrimmage practice apparatus having a frame member mounting a pair of rows of flexible resilient conical shaped elongated resistance members
directed toward each other in staggered relation (Nedwick, Abstract).  Nedwick further teaches 2. The method of claim 1, where walking comprises walking along a training path, where a plurality of gait regulating components are evenly spaced along the training path (Nedwick, fig. 1, 40, 45, 48, 49; col. 3, lines 11 – 30, “the upper and lower resisters 48, 49 are of a length greater than the length of the resisters 44, 45 and are similarly mounted”).  Therefore, in view of Nedwick, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Habing, by providing a plurality of gait regulating components are evenly spaced as taught by Nedwick, in order to allow a user to take multiple steps during a walking task. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 10706739 (‘739).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims.
Claims 1, 4, 17 (see ‘739 claims 1, 14)
Claims 2 – 3, 5 – 16, 18 – 20 (See ‘739 claims 1 – 5 and claims 14 - 15)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715